DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on September 01, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1-3, 6, and 8-13 have been amended; claims 14-18 are canceled, and claims 19-23 have been added. Accordingly, claims 1-13 and 19-23 are pending in this application with an action on the merits to follow regarding claims 1-13 and 19-23.
Because of the applicant's amendment, the following in the office action filed June 30, 2022, are hereby withdrawn: 
35 USC 112(f) Claim Interpretation
Claim Objections
Claims 1-3, 8, 11-13, 19, and 22-23 are objected to because of the following informalities:
Claim 1-3, 8, 11-13, 19, and 23, all should recite, “said releasably engageable connector or said releasably engageable fastener”.
Claim 22, line 2, should recite, “to a back region of the crown”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8, 11-13, and 19 (and at least claims 4-7, 9, and 20-23 at least for depending from a rejected claim) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 8, 11-13, and 19 is/are indefinite as it/they recite(s) “connector or said fastener”. It is unclear how one of ordinary skill in the art would know the difference between a “connector” and a “fastener” as these words may or may not be synonyms in the art depending upon context and use, therefore it is unclear what is or is not included in the claim structurally. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as a “connector” is structurally the same as a “fastener”, such as a zipper, snap connectors, button fasteners, overlapping fabric snaps, magnetic connectors, carabiner type connectors and/or hook and loop type fasteners (as disclosed by the Applicant’s Spec ¶0030).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-13, and 19-23 are rejected under 35 U.S.C. 103(a) as being as being unpatentable over Hafif 20050076420.
Regarding Independent Claim 1, Hafif discloses a cap (Figs. 1-4) having of a wearable configuration (Abstract) and convertible from said wearable configuration into a bag to provide an internal storage compartment (Abstract; ¶0011) comprising: a crown (Figs. 1-5, #11/12) having inner (Fig. 2 shows the inner surface of the crown) and outer surfaces (Fig. 1 shows the outer surface of the crown) and a lower edge (Fig. 1 shows the lower edge of the crown, surrounded by the brim #14) from which said crown projects upwardly (Fig. 1) providing a cavity (Fig. 2 shows the cavity of the crown, unnumbered) configured to accommodate a head of a wearer (Abstract) or convert to said internal storage compartment (Abstract; ¶0011), wherein said inner surface of said crown is exposed to the head of a wearer in said wearable configuration (Abstract; ¶0013); and a band (Figs. 1-3, #13) surrounding at least a portion of the inner surface of the cap (Fig. 2 shows the inner surface with the band surrounding the inner surface), wherein said band includes opposing edge portions (Hafif Annotated Fig. 2) and releasably engageable connector or a releasably engageable fastener (Figs. 2-4, #16) on said edge portions (Fig. 3 show the zipper attached to the edges of both the left and right #15) wherein said band has a width (Figs. 1-2 shows the width of the band #13 going from the left to the right); and wherein said connector or said fastener engages (Figs. 2 & 4; ¶0011) said opposing edge portions of said band (Fig. 2; ¶0011, 0016) to each other (Figs. 2 & 4 show #16 connecting the edge portions #13 via the opposing portions #15) and forms an engagement interface (Fig. 4, #18) upon an engaging of said opposing edge portions (Fig. 4 shows the engagement interface #18 when the zipper is closed; ¶0013 describes the closed pouch interface #18) and wherein said engagement interface as a longitudinal length (Hafif Annotated Fig. 2 and Hafif Annotated Fig. 4) which extends along an imaginary line (Hafif Annotated Fig. 4) which is linear (Fig. 4).  
Hafif does not expressly disclose the band has a width that is specifically in a range of 0.5 inches to 5.0 inches and does not vary by more than +/- 0.3 inches.
Hafif teaches a cap with a band that has a width. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the band width within the ranges of 0.5 inches to 5.0 inches without varying more than +/- 0.3 inches so that the cap band would have enough surface area in contact the head of the wearer to absorb sweat so that the cap could be worn comfortably, and since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Hafif discloses the structure of the cap with an internal storage compartment, there would be a reasonable expectation for the cap to perform such functions as explained after each functional limitation.
Regarding Claim 2, the modified cap of Hafif discloses the limitations of claim 1, wherein said connector or said fastener includes an open configuration to allow for said crown to be worn on the head of the wearer (Abstract; ¶0011), and a closed configuration to removably couple said opposing edge portions to each other and define said internal storage compartment (¶0013).  
Regarding Claim 3, the modified cap of Hafif discloses the limitations of claim 1, wherein said connector or said fastener comprises one or more of a zipper, snap connector, button fasteners, overlapping fabric snaps, magnetic connectors, carabineer type connectors, and/or hook and loop fasteners (Figs. 2-4, #16; ¶0016, ¶0018).  
Regarding Claim 6, the modified cap of Hafif discloses the limitations of claim 1, wherein said band rests against said inner surface of said crown (Fig. 2) and is configured to engage and contact the head of the wearer (Abstract; ¶0011).  
Regarding Claim 7, the modified cap of Hafif discloses the limitations of claim 1, wherein said band attaches to and extends from said crown lower edge (Fig. 1 shows the band #13 extending from the lower end of crown #12).  
Regarding Claim 8, the modified cap of Hafif discloses the limitations of claim 1, wherein said connector or said fastener comprises a zipper provided by a zipper insert (Fig. 2 shows a zipper insert, unnumbered) attached to said crown lower edge (Fig. 2).
Regarding Claim 9, the modified cap of Hafif discloses the limitations of claim 8, wherein when said cap is converted into said bag (Fig. 2; ¶0011), a portion of said band defines a tip (Hafif Annontated Fig. 2) configured to extend beyond said crown lower edge (Fig. 1 shows that the lower edge of crown #11/12 is stitched underneath band #13, which extends over the lower edge of the crown).  
Regarding Independent Claim 10, Hafif discloses a cap having a wearable configuration (Abstract) and convertible from said wearable configuration into a bag to provide an internal storage compartment (Abstract; ¶0011) comprising: a crown (Figs. 1-5, #11/12) having inner (Fig. 2 shows the inner surface of the crown) and outer surfaces (Fig. 1 shows the outer surface of the crown) that defines a cavity (Fig. 2 shows the cavity of the crown, unnumbered) and an aperture (Fig. 2, #17) in communication with said cavity (Fig. 2; ¶0011) configured to receive and accommodate a head of a wearer within said cavity (Abstract; ¶0011) wherein said inner surface of said crown is exposed to the head of a wearer in said wearable configuration (Abstract; ¶0011); a band (Figs. 1-3, #13) surrounding at least a portion of an internal surface of the cap defining the cavity (Fig. 2 shows the inner surface with the band surrounding the inner surface), wherein said band includes opposing edge portions (Hafif Annotated Fig. 2) wherein said band has a width (Figs. 1-2 show the band #13 has a width from left to right); and a releasably engageable connector or a releasably engageable fastener (Figs. 2-4, #16) which selectively couples (Fig. 2; ¶0011) the opposing edge portions of the band to (Fig. 2; ¶0011, 0016) each other (Figs. 2 & 4 show #16 connecting the edge portions #13 via the opposing portions #15) and forms an engagement interface (Fig. 4, #18) upon a coupling of said opposing edge portions (Fig. 4 shows the engagement interface #18 when the zipper is closed; ¶0013 describes the closed pouch interface #18) to at least partially close the aperture (¶0013) and form the internal storage compartment to store one or more user items (¶0013), and selectively decouple the opposing edge portions of the band from each other to at least partially open the aperture to remove the one or more items stored in the internal storage compartment (Abstract; ¶0013) and/ to receive and accommodate the head of the wearer within the cavity (Abstract; ¶0013); and wherein said engagement interface has a longitudinal length (Hafif Annotated Fig. 2 and Hafif Annotated Fig. 4) with extends along an imaginary line (Hafif Annotated Fig. 4) which is linear (Hafif Annotated Fig. 4).
Hafif does not expressly disclose the band has a width that is specifically in a range of 0.5 inches to 5.0 inches and does not vary by more than +/- 0.3 inches.
Hafif teaches a cap with a band that has a width. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the band width within the ranges of 0.5 inches to 5.0 inches without varying more than +/- 0.3 inches so that the cap band would have enough surface area in contact the head of the wearer to absorb sweat so that the cap could be worn comfortably, and since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 11, the modified cap of Hafif discloses the limitations of claim 10, wherein said mechanical engagement attachment feature comprises one or more of a zipper, snap connector, button fasteners, overlapping fabric snaps, magnetic connectors, carabineer type connectors, and/or hook and loop fasteners (Figs. 2-4, #16; ¶0016, ¶0018).  
Regarding Claim 12, the modified cap of Hafif discloses the limitations of claim 10, further comprising a visor extending from the crown (Figs. 1-3, #14), and wherein the connector or said fastener is configured to couple the opposing edge portions together and form the interface (Fig. 4; ¶0011) between the opposing edge portions (Figs. 2 & 4; ¶0013)
Regarding Claim 13, the modified cap of Hafif discloses the limitations of claim 12, wherein the connector or said fastener comprises a zipper, the zipper providing a track that defines the interface (Fig. 2 shows the open track of zipper #16, Fig. 4 shows the closed track of zipper #16) at which the opposing edge portions couple together (Figs. 2 & 4; ¶0011).
Regarding Claim 19, the modified cap of Hafif discloses the limitations of claim 1, wherein said band includes opposing portions (Fig. 2, #15 left and right) having said opposing edge portions (Hafif Annotated Fig. 2), respectively, and wherein said opposing portions of said band and said connector or said fastener is arranged to at least partially close (¶0011) an entrance aperture (Fig. 2, #17) to said cavity along said engagement interface (¶0011).  
Regarding Claim 20, the modified cap of Hafif discloses the limitations of claim 1, wherein said opposing portions of said band further comprises opposing semi-circular portions (Fig. 2 shows #15 left and right are semi-circular in shape).  
Regarding Claim 21, the modified cap of Hafif discloses the limitations of claim 1, wherein said opposing portions of said band further comprises opposing half portions (Fig. 2 shows #15 left and right are half-portions of the interface #18).  
Regarding Claim 22, the modified cap of Hafif discloses the limitations of claim 1, wherein said longitudinal length of said engagement interface extend is orientated to extend from a front region of the crown (Hafif Annotated Fig. 2) to back region of the crown (Hafif Annotated Fig. 2).  
Regarding Claim 23, the modified cap of Hafif discloses the limitations of claim 1, wherein said connector or said fastener directly engages said opposing edge portions of said band to each other (Fig. 4; ¶0011) and forms the engagement interface upon direct engaging of said opposing edge portions (Fig. 4; ¶0011).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hafif, as applied to claim 1 above, and further in view of Taguchi US 6560785.
Regarding Claim 4, modified Hafif discloses the cap of claim 1, but does not expressly disclose wherein said band extending from said crown lower edge is made of moisture absorbing material.
Taguchi teaches a cap with a sweatband wherein said band extending from said crown lower edge is made of moisture absorbing material (Taguchi Col. 3, l. 26-30).
Both Hafif and Taguchi teach analogous inventions in the art of caps with sweatbands. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Hafif with the teachings of Taguchi such that the band would be made of a moisture absorbing material to absorb the sweat from the forehead of the wearer on hot days so that the moisture does not fall into the eyes of the wearer and obstruct their vision.
Regarding Claim 5, the modified cap of Hafif discloses the limitations of claim 4, wherein said moisture absorbing material comprises terry cloth, cotton, polyester, polyurethane or nylon fibers (Taguchi Col. 3, l. 26-30).  

    PNG
    media_image1.png
    622
    691
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments, filed September 01, 2022, with respect to the 35 USC 103 of claims 1-13 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        

/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732